OFFICIAL BlJS!!H£S „ ft
                                                        STAT£ OF TEXAS             'iss                           P1TNEV BOWES
                                                         PENALfVFdR                                 02 1R        $00.406
                                                                                                    0006557458    DEC10 2014
                                                         PRIVATE USE               y1
                                                                                   O.U.
                                                                                          ££*:*#;   MAILED FROM ZIPCODE 78 701
 P.O. BOX 12308,CAPITOLSTATION
     AUSTIN, TEXAS 78711
                                       RE: WRs82,433s01
                                 <     [DONALD CHASE STIERS
                                     ,:.v^.^.^;:^'^"^"t*w''*v^.<veiii'e.''v^v^,'
                                                    RETURN TO SENDER
                                          RELEASED cROM CUSTODY OF
                                           HARRJS CO u*HERFF'S DEPT.
30